UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1122


THERESE VANGUERE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 28, 2012                  Decided:   July 13, 2012


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Therese Vanguere, Petitioner Pro Se. Todd J. Cochran, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Therese Vanguere, a native and citizen of the Central

African      Republic,        petitions      for     review       of    the    Board       of

Immigration      Appeals’       (“Board”)        order    denying       her   motion       to

reopen immigration proceedings.                  In her pro se pleadings in this

court, Vanguere has failed to raise any arguments responsive to

the Board’s reasoning for denying her motion to reopen.                             See 4th

Cir. R. 34(b) (directing appealing parties to present specific

arguments in an informal brief and stating that this court’s

review on appeal is limited to the issues raised in the informal

brief);      Yousefi    v.    INS,    260    F.3d    318,     326      (4th   Cir.    2001)

(stating failure to raise an issue in an opening brief results

in   abandonment       of    that    issue).        We    therefore      conclude         that

Vanguere has forfeited appellate review of the sole order that

is the subject of this petition for review.                             Accordingly, we

deny   the    petition       for    review   for    the     reasons      stated      by   the

Board.     See In re: Vanguere (B.I.A. Dec. 28, 2011).                        We further

deny the pending motion for the appointment of counsel.                                    We

dispense      with     oral     argument      because       the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        PETITION DENIED



                                             2